Citation Nr: 0739174	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  04-34 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for residuals of a shell 
fragment wound of the left leg.

3.	Entitlement to service connection for chronic headaches, 
to include as due to exposure to herbicides.

4.	Entitlement to service connection for a prostate disorder, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by: The American Legion





ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied service connection for: PTSD; a left leg 
disorder, due to shrapnel; chronic headaches; a prostate 
disorder; a scar on the top of the head, due to shrapnel; and 
arthritis.  The RO issued a notice of the decision in April 
2003, and the veteran timely filed a Notice of Disagreement 
(NOD) in January 2004.  Subsequently, in August 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
September 2004, the veteran timely filed a substantive appeal 
as to only the issues of service connection for PTSD, a left 
leg disorder; chronic headaches; and a prostate disorder.

The veteran had initially requested a videoconference hearing 
before the Board on these matters, but subsequently withdrew 
that request in writing in November 2004 in accordance with 
38 C.F.R. § 20.704(e).   

With respect to the veteran's service connection claim for 
PTSD, this aspect of the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide, any resulting prejudice has been 
rebutted.

2.	The veteran's service medical records (SMRs) are negative 
for any findings relating to a left leg wound; the medical 
evidence of record does not show that the veteran 
currently has a left leg disorder, to include claimed 
residuals of a shell fragment wound.

3.	The SMRs are negative of any complaints of, treatment for, 
or diagnosis of a   prostate disorder; a prostate disorder 
first manifested decades post-service; the medical 
evidence of record does not suggest a nexus between the 
veteran's current prostate disorder and his active service 
or any incident thereof, to include exposure to herbicides 
(including Agent Orange).

4.	The SMRs show that the veteran had two isolated headaches 
while on active duty but no diagnosis of an underlying 
disorder manifested by headaches; his separation 
examination was negative for a compliant of headache; 
while the veteran has given a history of recurrent 
headaches since service, the earliest post-service medical 
evidence of headaches is dated many years after his 
discharge from active duty and there is no medical 
evidence of record that suggests a nexus between a current 
headache disorder and his active service or any incident 
thereof, to include exposure to herbicides. 


CONCLUSIONS OF LAW

1.	Service connection for claimed residuals of a shell 
fragment wound of the left leg is denied.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).     

2.	Service connection for chronic headaches, to include as 
due to exposure to herbicides, is denied.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).     

3.	Service connection for a prostate disorder, to include as 
due to exposure to herbicides, is denied.  38 U.S.C.A. §§ 
1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
February 2003 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claims.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The February 2003 letter from the RO informed the veteran 
about the type of evidence needed to support his claims, 
namely, proof of: (a) an injury in military service or 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; 
(b) a current physical or mental disability; and (c) a 
relationship between the current disability and an injury, 
disease or event in service.  This correspondence clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claims.  It also specifically asked the 
veteran to apprise VA about or provide VA with any other 
supporting evidence or information pertaining to the claims.  
The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claims, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims in the February 2003 
letter, but he was not provided with notice of the type of 
evidence necessary to establish a rating or effective date 
for the rating.  Where such an error occurred, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders, 487 F.3d at 
886, 889 (recognizing that "VCAA notice errors are reviewed 
under a prejudicial error rule" and holding that "all VCAA 
notice errors are presumed prejudicial and . . . VA has the 
burden of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

In the instant case, the Board determines that the presumed 
prejudice to the veteran with respect to the lack of Dingess 
notice as to effective dates and calculation of disability 
ratings has been rebutted.  Specifically, because the Board 
has denied the veteran's service connection claims in the 
decision below, the issues of effective dates and specific 
disability ratings are moot.  See Christman v. American 
Cyanamid Co., 578 F. Supp. 63, 67 (D.W.Va. 1983) (noting that 
"mootness means that no actual controversy exists which is 
subject to judicial resolution").   Moreover, as recently as 
November 2007, the veteran, through his accredited 
representative, submitted a brief where he advanced no issue 
with respect to potential effective dates of an award and 
calculation of disability ratings.  In such a case, the 
presumed prejudice to the veteran as a result of the lack of 
compete Dingess notice has been rebutted.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the April 
2003 RO decision that is the subject of this appeal in its 
February 2003 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claims, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

In the instant case, the Board determines that VA had no duty 
to provide a medical examination or to solicit a medical 
opinion.  As explicated below, no competent evidence exists 
suggesting a possible nexus between the veteran's claimed 
left leg disorder, prostate disorder, or chronic headaches 
and any incident of service.  The veteran's SMRs are negative 
for any pertinent abnormal findings with respect to the left 
leg and prostate, and headaches that he had during service 
appear to have been acute rather chronic, as they became 
fully resolved during his active service and upon his service 
discharge.  There is no documentation of an in-service head 
injury in the SMRs.  Moreover, the post-service medical 
record bears no indication of complaints of headaches or an 
abnormal prostate until many years after service, and the 
evidence does not reflect that the veteran currently has a 
left leg malady.  There is no competent evidence of a 
diagnosis of an underlying disease manifested by headaches 
until decades posts-service, nor is there a competent 
etiological opinion linking current headaches to service.  As 
to this latter point, while the veteran is competent to state 
that he has had recurrent headaches since service, he is not 
competent to give an opinion as to the etiology of his 
current headache disorder and, as explained in more detail in 
the analysis below, the only competent opinion regarding the 
etiology of the veteran's disability manifested by headaches 
links this disorder to the post-service onset of sinus 
disease with or without an allergy.  Under such 
circumstances, VA has no duty to obtain a medical opinion.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003) (VA has no obligation to provide 
medical opinion pursuant to section 5103A(d) absent competent 
evidence that claimant's disability or symptoms are 
associated with service); see also Duenas v. Principi, 18 
Vet. App. 512, 516 (2005); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  The Board also finds that the evidence 
and information of record, in totality, provide the necessary 
information to decide the claims at issue in this appeal.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Chronicity & Continuity of Symptomatology
Additionally, 38 C.F.R. § 3.303(b) "provides an alternative 
method of demonstrating entitlement to service connection" 
for chronic conditions.  Rose v. West, 11 Vet. App. 169, 172 
(1998) (Emphasis in original); accord Cotant v. Principi, 17 
Vet. App. 116, 133 (2003); Savage, 10 Vet. App. at 495-96 
(noting that § 3.303(b) provides a "substitute way of 
showing in-service incurrence and medical nexus") (Emphasis 
in original); see 38 C.F.R. § 3.303(b) ("Chronicity and 
continuity").  It provides that "[w]ith chronic disease 
shown as such in service . . . subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes."  38 C.F.R. § 3.303(b); accord Savage, 
supra, at 495 (noting that a veteran may employ § 3.303(b) 
"when the evidence demonstrates: (1) that the veteran had a 
chronic disease in service, or during an applicable 
presumption period . . . and (2) that the veteran presently 
has the same condition").  This does not mean "that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date."  
38 C.F.R. § 3.303(b).  It does mean, however, that in order 
to demonstrate the existence of a chronic disease in service, 
the record must reflect "a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic.'"  38 C.F.R. § 3.303(b).  
Further, "[w]hen the disease identity is established . . . 
there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b).  However, "[c]ontinuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim."  38 C.F.R. § 3.303(b).    

Presumptive Service Connection
Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  

Presumptive Service Connection, Exposure to Herbicide Agents
For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6), 3.313.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and certain soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year of separation, and respiratory cancers within 30 
years, after the last date on which the veteran was exposed 
to an herbicide agent during active air service.  38 C.F.R. § 
3.307(a)(6)(ii).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  



III. Analysis
At the outset, the Board notes that the veteran appears to 
have undergone a name change from his period of active 
service to the time he submitted his January 2003 service 
connection claims.  Specifically, SMRs reflect that the 
veteran used the last name, "[redacted]," whereas present day, 
he uses the surname "[redacted]" or "[redacted]."  
Notwithstanding the different names employed during these 
times, the Board remains confident that the record contains 
the correct SMRs pertaining to this veteran, as these records 
reflect the same service numbers and social security numbers 
throughout.

a. Factual Background
The veteran's August 1964 Report of Medical Examination for 
Enlistment contains a normal clinical assessment of all 
systems.  In his companion Report of Medical History, the 
veteran stated that he was in good health.  He did not give a 
history of frequent or severe headaches, or cramps in the 
legs.

A December 1964 Chronological Record of Medical Care 
indicates that the veteran had dizziness, a slight headache 
and other symptoms for which he received kaopectate.  

August 1966 SMRs disclose that the veteran complained of 
headaches, fever and coughing.  

The veteran's DA Form 20, Enlisted Qualification Record, 
indicates that the veteran served in Vietnam with the 
principle duty as a clerk.  

As reflected in his July 1967 Report of Medical Examination 
for Separation, the veteran received a normal clinical 
assessment of all systems, to include a normal neurological 
evaluation, and normal evaluations of the lower extremities, 
anus and rectum, inclusive of the prostate.  In his 
accompanying Report of Medical History, the veteran did not 
report experiencing any frequent or severe headaches.  He 
indicated that he had cramps in his legs, but the veteran 
reported not having had any head injuries. 

A September 1994 private medical record conveys that the 
veteran had headaches for the past three days.  An April 1996 
private medical record states that the veteran would wake up 
with headaches.  

As reflected in July 1997 private medical reports, the 
veteran had a history of mild, benign prostatic hypertrophy 
(BPH) and he complained of having tension headaches.  After a 
physical examination, the physician assessed the veteran has 
having a history of headaches related to stress as well as a 
history of mild BPH.  A September 1997 private medical report 
similarly indicates that the veteran had benign prostatic 
hyperplasia.  

A February 1998 private medical record indicates that the 
veteran complained of headaches, and a July 1999 private 
medical record states that the veteran had experienced a lot 
of headaches. 

In August 2000, the veteran submitted to a complete physical 
examination by his private physician.  At this time, the 
physician had no significant findings, and the veteran's 
prostate was smooth without significant nodularity 
appreciated.  

A September 2000 private medical note indicates that the 
veteran denied having headaches, and an October 2001 private 
medical examination report indicates that the veteran had a 
slightly enlarged prostate, without nodularity.  

An April 2002 private medical record indicates that the 
veteran had headaches every morning for the past month, which 
his physician indicated appeared to be sinus headaches and 
perhaps allergy related.  Another April 2002 private medical 
record confirmed that the veteran had headaches, most likely 
mixed tension with migraine.  November 2002 and June 2003 
private medial notes indicate that the veteran had no 
headaches.  

A June 2003 private medical report also states that the 
veteran had a smooth prostate.  

A November 2003 VA medical note indicates that the veteran 
had a mildly enlarged prostate since approximately 2001.  

In his January 2004 NOD the veteran expressed that due to a 
wound, he had tightness and discomfort in the lower left leg.  
He complained of chronic headaches, manifested by pain above 
the eyebrows and at the back of the head.  The veteran 
conveyed his belief that he incurred these and other 
disorders, to include a prostate condition, during his active 
service or as the result of his exposure to Agent Orange. 

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's claim for service connection for residuals of a 
shell fragment wound of the left leg.  Specifically, the 
veteran's SMRs are negative of any complaints of, treatment 
for or diagnosis of a left leg wound, which weighs against a 
finding of in-service incurrence of the claimed left leg 
injury.  It is pertinent to note that the service personnel 
records do not show that the veteran received any medals or 
decorations evincing combat duty, nor is there any other 
relevant credible evidence of such service.  Thus, 
38 U.S.C.A. § 1154(b) is not applicable.  In addition, the 
medical evidence of record does not disclose that the veteran 
has any current left leg disorder, which also undermines this 
particular claim.  In the absence of a medical diagnosis of a 
current disability the claim for service connection for 
residuals of a shell fragment wound of the left leg must 
fail.  38 U.S.C.A. § 1110; see also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The Board determines that the evidence preponderates against 
the veteran's claims for service connection for a prostate 
disorder.  The veteran's SMRs are negative of any findings 
relating to a prostate disorder, which weighs against a 
finding of in-service incurrence of such malady.  Although 
recent medical records have noted that the veteran currently 
has a mildly enlarged prostate, the fact that this 
abnormality first appeared many decades post-service, in July 
1997, weighs against the claim.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Further, the record bears no indication that any medical 
professional has causally linked the veteran's current 
prostate disorder to his active service or any incident 
thereof.  In the absence of such evidence, the Board must 
deny this claim.       

As for the veteran's claim for service connection for chronic 
headaches, the Board determines that the evidence also 
preponderates against this claim.  While the Board recognizes 
that the veteran experienced two separate bouts of headaches 
during his active service, as reflected in December 1964 and 
August 1966 SMRs, these headaches appear to have become fully 
resolved prior to his service discharge and immediately 
thereafter.  In particular, in his August 1967 Report of 
Medical History, the veteran answered negatively to the 
question of whether he had experienced frequent or severe 
headaches.  Significantly, also, is the fact that the 
veteran's August 1967 Report of Medical Examination for 
Separation bears no indication of a disorder manifested by 
chronic headaches.  

The record contains no medical evidence documenting the 
continual persistence of headaches immediately after service 
and continuously since that time, which preponderates against 
the claim based on a theory of chronicity in service and 
continuity thereafter under 38 C.F.R. § 3.303(b).  In fact, 
the first post-service indication of the veteran's complaint 
about headaches occurred in September 1994, some 28 years 
after his 1967 discharge.  As with the claims discussed 
above, such a significant lapse in time weighs against this 
claim.  Maxson, 12 Vet. App. at 459.  The veteran is 
competent to provide testimony concerning factual matters of 
which he has first hand knowledge (i.e., experiencing 
headaches either in service or after service).  See e.g., 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
further weighing against this claim is the fact that the 
medical evidence does not suggest any link between a current 
disability manifested by headaches and his active service or 
any incident thereof.  On the contrary, medical professionals 
have attributed these headaches to other sources, such as 
sinus disease, allergies and stress.  

The Board also finds that the evidence weighs against the 
veteran's claims for service connection for a left leg 
disorder, a prostate disorder and chronic headaches on a 
presumptive basis due to exposure to herbicide agents.  None 
of these claimed disorder are in the list of presumptive 
diseases associated with such herbicide exposure under 38 
C.F.R. § 3.309(e).  And there is no medical evidence or 
competent opinion linking any of these disorders to service. 


IV. Conclusion 
For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for residuals of a shell fragment wound of 
the left leg, a prostate disorder and headaches.  As the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for residuals, left leg wound as a result 
of shrapnel injury, is denied.

Service connection for chronic headaches is denied.

Service connection for a prostate disorder is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim for service 
connection for PTSD.  38 C.F.R. § 19.9 (2007).  As reflected 
in VA medical reports spanning February 2003 to June 2004, 
the veteran has received a diagnosis of PTSD.  In terms of 
his claimed in-service stressors, the veteran indicated in 
his March 2003 statement that he experienced numerous 
stressors during his active service.  He noted that from 
November 1965 to November 1966 he spent 23 days aboard ship 
feeling seasick and fear, and that he had been subject to 
mortar attacks while waiting for transport from Tan Son Nhut.  
The veteran indicated that in 1965 he fell under mortar 
attack while waiting for trucks to escort him to Cholon 
Island and that a new soldier had accidentally discharged his 
weapon in the sleeping area.  

The veteran stated that in 1966, while riding in the front 
seat of a truck to Cholon Island, the driver struck and 
killed an old man riding a bicycle.  Also in 1966 the veteran 
reported opening fire on a young boy who had entered an 
unauthorized area, and helping to prepare body bags for dead 
soldiers' return to the United States from Tan Son Nhut Air 
Force base.  At this time, the veteran noted also that he 
sustained two poisonous spider bites on the back of the neck 
and the left hand ring finger for which he received 
treatment, and that he had witnessed public executions in 
Saigon.  The veteran noted that in 1966 he witnessed a small 
troop transport vehicle around Bien Hoa explode, killing all 
inside; that he had awakened to large black beetles flopping 
around his chest; and that he was part of a crash near Ben 
Cat with other soldiers, mechanics and a helicopter crew.  He 
stated that in 1967 upon his return from active duty he was 
assaulted physically and verbally by civilians.     

As reflected a June 2003 VA medical record, the veteran 
recalled how he had driven a vehicle over a man and seen his 
head become crushed, and in a July 2003 VA medical record, 
the veteran described an incident where his helicopter 
crashed, and he thought he was going to die.  

A November 2003 VA medical report conveys the veteran's 
account that a poisonous spider had bitten him on the back of 
the neck and on the left ring finger during his active 
service in 1965.  

A March 2005 letter to the veteran from the RO advised the 
veteran that it sought to verify his claimed stressors, and 
asked that the veteran provide more specific dates of the 
alleged incidents narrowed by month and year.  This letter 
also asked the veteran to "[g]ive us the name and location 
of any VA or military facility where you received medical 
care, and the approximate dates of care . . . ."  The RO 
further requested the veteran to provide any other evidence 
in his possession that pertained to the claim.  

Subsequently, the veteran, through his accredited 
representative, provided correspondences dated November 2005 
and November 2007, but neither of these communications 
supplied any additional or new evidence with respect to his 
claimed in-service stressors, as requested by the RO in its 
March 2005 letter.

Although a review of the veteran's SMRs does not verify most 
of his claimed in-service stressors, these records do 
corroborate one of the alleged stressors, namely the 
incurrence of an insect bite.  A May 1966 Chronological 
Record of Medical Care documents that the veteran had "what 
looks like to be an insect bite middle finger, left hand."  
The examiner directed the veteran to hot soak the hand three 
times daily (T.I.D.) and gave him injections of penicillin.  
The veteran apparently responded well to the treatment, as 
noted in the SMRs three days later.  The examiner conveyed at 
that time that the veteran now had an abscess on the left 
ring finger.  Thereafter, as discussed in another note dated 
two days later, the veteran had pain and tenderness about the 
lesion.  The clinician directed the veteran to continue the 
soaking three times daily for 1/2 hour, prescribed penicillin 
doses twice daily (B.I.D.), and directed the veteran to 
return later for another dressing change.  

While these SMRs do not specifically indicate whether or not 
the insect bite likely emanated from a poisonous (life-
threatening) bug, the veteran did receive significant medical 
treatment for this bite, and in the Board's view, this SMR, 
coupled with the veteran's account, verifies the occurrence 
of this stressor.  Accordingly, because the veteran currently 
has a diagnosis of PTSD and an in-service stressor has been 
verified, the Board must obtain a VA medical examination to 
determine whether it is as likely as not that this verified 
stressor caused his PTSD.            
     
Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
(c) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and (d) request that 
the claimant provide any evidence in the 
claimant's possession that pertains to 
the claim.  

The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
psychiatric examination for the purpose 
of determining the etiology of his 
current PTSD.  The examiner must review 
the entire claims file and indicate as 
such in the examination report.

Following a review of the relevant 
medical evidence in the claims file, 
obtaining a history from the veteran, 
performing a mental status examination, 
and any additional examinations or tests 
that are warranted, the clinician is 
requested to answer the following 
question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's current PTSD is 
causally related to his verified in-
service stressor, namely, the insect 
bite for which he received treatment 
during his tour in Vietnam?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is also requested to provide 
a rationale for any opinion expressed.  
The clinician is advised that if a 
conclusion cannot be reached without 
resort to speculation, s/he should so 
indicate in the examination report.  

3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must readjudicate the veteran's claim.  
If the claim remains denied, the AMC/RO 
should issue an appropriate SSOC and 
provide an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


